Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application on 07/19/2021.
Claims 1-10 are currently pending.
Claim 10 is rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because Claim 10 is directed to a program, which is not a category of patent eligible subject matter. 

Allowable Subject Matter
Claims 1-9 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9 are considered allowable because the prior art does not teach limitations including: 
“and for a congested data item, which is a data item having a measured retention duration that exceeds a predetermined threshold, request a second relay device to raise a relay priority level of the congested data item at the second relay device, the second relay device being a different relay device from the first relay device among the plurality of relay devices, and the second relay device being configured to relay the congested date item,” in addition to other claim limitations as recited in independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KITAURA et al (US 20190347489 A1) is pertinent to a method, whereby the on-board apparatus acquires on-board data of the mobile body and retains the acquired on-board data. By wireless communication, various pieces of data that includes the retained on-board data are transmitted to the server via the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419